DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         BOCA GRAND CONDOMINIUM ASSOCIATION, INC.,
                        Appellant,

                                     v.

          ALDIER OSORIO A/K/A ALDIER JESUS OSORIO,
                          Appellee.

                              No. 4D16-3011

                              [July 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2010CA025755XXXXMB.

   Todd A. Armbruster and Arthur E. Lewis of Moskowitz, Mandell, Salim
& Simowitz, P.A., Fort Lauderdale, for appellant.

  Robert Pasin of Law Office of Robert Pasin, Coral Springs, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.